UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1484


CHERYL J. JONES,

                  Plaintiff - Appellant,

             v.

VERNON D. BEATTY; BRENDA LYLES; CHIEF FISCHER; TYRONE
GILMORE; AUDREY GRANT, Doctor; JOYCE LIPSCOMB; CITY-COUNTY
OF SPARTANBURG; B. BARNET, Mayor; SHEVELLE PORTER, Weed See
Board of Directors; GOVERNOR SANFORD; US HUD; SPARTANBURG
HOUSING AUTHORITY; OCR-ATL; SEN GLENN REESE; US BOB INGLIS;
COP-POLICE PROGRAM; SAVE THE CHILDREN INTERN; GREAT PREV
PROGRAM DIRECTOR; AMERICORY VISTA FOSTER GRANDPART; BUTCH
JAMES GREER; GREY TOLBERT; CHERYL HARLESTON; PARK &
RECREATION; DALE WELLS; PRESENT COMMUNITY REL CHP; INTERIM
DIR JETER; MARY JETER, wife; BENJAMIN WRIGHT; PAULA WIGGS;
STAFF-BOARD OF DIRECTORS STTA; MARY THOMAS; SPARTANBURG
COUNTY FOUNDATION; CHRISTINE OGLESBY; BEN SNODDY, Reverend;
LIEUTENANT GOVERNOR BAUER,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:09-cv-00535-HMH)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl J. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Cheryl       J.   Jones    appeals     the       district    court’s       order

adopting        and    affirming       the     recommendation          of   the       magistrate

judge      to    dismiss       her    civil    complaint         without     prejudice         for

failure to state a claim.                  The district court referred this case

to    a    magistrate        judge     pursuant       to    28    U.S.C.     § 636(b)(1)(B)

(2006).         The magistrate judge recommended that relief be denied

and advised Jones that failure to file timely objections to this

recommendation could waive appellate review of a district court

order      based      upon    the     recommendation.            Despite     this       warning,

Jones failed to object to the magistrate judge’s recommendation.

                The    timely         filing     of    specific        objections         to     a

magistrate         judge’s        recommendation           is    necessary       to     preserve

appellate review of the substance of that recommendation when

the       parties       have        been     warned        of    the    consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Jones

has waived appellate review by failing to file any objections

after      receiving         proper    notice.         Accordingly,         we    affirm       the

judgment of the district court.

                We dispense with oral argument because the facts and

legal      contentions         are    adequately       presented       in    the       materials

before      the    court      and     argument      would       not   aid   the       decisional

process.

                                                                                        AFFIRMED
                                                2